I hesitate to give complete assent to the views of my brethren and have not in my own mind at this time a sufficiently fixed opinion to justify a dissent. The near adjournment of the present term of court prevents a further investigation of the question now. That there exists an irreconcilable conflict in the holding of the courts of the various states upon the point decided is apparent from an examination of Ruling Case Law, Vol. 20, Section 41, etc., and from the authorities cited in briefs set out in Carlesi v. New York, 233 U.S. 51, 58 Lawyers Edition 843, and the notes under the decision in said case. If there be expressions in the language of my brethren which could be construed as questioning the authority of the Legislature to amend Article 62 of our Penal Code in order to provide enhanced punishment for a subsequent offense notwithstanding the granting of a pardon for a prior one I would regard it as in conflict with the opinion expressed by the Supreme Court of the United States in the Carlesi case (supra).
                    ON MOTION FOR REHEARING.